Citation Nr: 0207258	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  01-05 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for rhinitis 
and sinusitis.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from August 1985 to May 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran provided testimony at a hearing before the 
undersigned Member of the Board at the RO in October 2001.  A 
transcript of the hearing is of record. 


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran has more than 6 episodes per year of non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.

3.  She has not required radical surgery for osteomyelitis, 
nor is her sinusitis nearly continuous.


CONCLUSION OF LAW

A 30 percent rating for rhinitis and sinusitis is warranted. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6512 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal , the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, since the RO's most recent 
consideration of the veteran's claim, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purposes of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue decided 
herein.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to an increased 
evaluation for rhinitis and bronchitis, and of the 
information and evidence necessary to substantiate her claim.  
For the most part, the evidence and information needed to 
substantiate the claim have been provided by the veteran, 
although the record also reflects that the RO has afforded 
the veteran an appropriate VA examination and obtained 
medical evidence relevant to her claim.  In any event, the 
veteran is claiming that a 30 percent evaluation is warranted 
for the disability and the Board has found the evidence and 
information currently of record sufficient to substantiate 
this claim.  Therefore, no further action is required to 
comply with the provisions of the VCAA or the implementing 
regulations and no useful purpose would be served by a remand 
for RO consideration of the claim in light of the regulations 
implementing the VCAA.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2001).

A 10 percent rating is warranted where there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted 
where there are three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent rating is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  Note: An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician. 38 C.F.R. § 4.97, Diagnostic Code 6512.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  


In accordance with 38 C.F.R. §§ 4.1, 4.2, 42 (2001) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

In a January 1989 rating decision, the RO granted service 
connection for rhinitis and sinusitis and assigned a 
noncompensable rating.  The noncompensable evaluation was 
continued in a rating decision of February 1996 and remained 
in effect when the veteran filed a claim in January 2000, 
alleging that the disability had increased in severity.  The 
evaluation was increased to 10 percent by rating decision of 
April 2001, but this did nor resolve the veteran's appeal.

The veteran contends that a 30 percent evaluation is 
warranted because she has more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  She provided 
credible testimony in support of her appeal at an October 
2001 hearing before the undersigned.  At the hearing she also 
submitted a record that she prepared to document the non-
incapacitating episodes of sinusitis she experienced during 
the period from June 24, 2001, to October 10, 2001.  She 
explained that she started to maintain a journal of her non-
incapacitating episodes of sinusitis after learning that 
evidence of this type could be submitted to support her 
claim.  She also provided statements from a supervisor and 
relatives which relate their lay observations concerning the 
frequency and nature of the veteran's symptoms.  The record 
also contains private and VA treatment records, as well as 
the report of a February 2000 VA examination.   

The foregoing evidence satisfactorily establishes that the 
veteran has more than 6 non-incapacitating episodes per year 
of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Therefore, an increased evaluation of 
30 percent is warranted.  The veteran does not contend and 
there is no indication in the record that the manifestations 
of the sinusitis more nearly approximate the criteria for a 
50 percent evaluation than those for a 30 percent evaluation.  
Moreover, the maximum schedular evaluation authorized for 
allergic rhinitis is 30 percent.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2001).  Therefore, an evaluation in 
excess of 30 percent is not warranted. 


ORDER

An increased rating of 30 percent for rhinitis and sinusitis 
is granted, subject to the criteria governing the payment of 
monetary awards.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

